Citation Nr: 1203020	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-23 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied a claim for service connection for PTSD. In light of additional information received during pendency of this case which points to a current psychiatric disability sustained other than PTSD, and to afford complete consideration of the Veteran's claim on the merits, the Board has characterized the issue as on the title page above. The Board will consider the issue of service connection for a psychiatric disability other than PTSD without first remanding it to the RO, given that the evidence already supports a grant of service connection for a mood disorder. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).

In June 2011, a private psychologist provided his May 2011 treatment summary for the Veteran. Through its August 2011 written brief presentation, the Veteran's designated representative provided a waiver of RO initial consideration of the        May 2011 private medical record. This evidence is accepted for inclusion into the record. See 38 C.F.R. §§ 20.800, 20.1304 (2011).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record, through an August 2009 private psychologist evaluation report which indicated to the effect that the Veteran was deemed not capable of gainful employment. See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). See also, Norris v. West, 12 Vet. App. 413, 421 (1999). The matter of a TDIU claim now has some relevance, given that the Board in the instant decision is granting service connection for a mood disorder. However, the claim for a TDIU has not yet been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ). The Board does not have jurisdiction over the TDIU claim, and it is referred to the RO for appropriate action.  

As indicated, the Board will grant service connection for a mood disorder.            The remaining issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. There is competent evidence of a psychiatric condition which pre-existed service entrance.

2. Through a VA medical opinion, there is also competent evidence linking the Veteran's current diagnosed mood disorder with in-service aggravation of his pre-existing mental health condition. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a mood disorder, not otherwise specified. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

As indicated below, the Board is granting the Veteran's original claim in part, awarding service connection for a mood disorder (aside from the component remanded of service connection for PTSD). This represents a fully favorable disposition of the issue decided of service connection for an acquired psychiatric disorder other than PTSD. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions regarding this claim, such error was harmless in its application to adjudication of the matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, service connection is available for a preexisting condition provided it was aggravated during service beyond its natural progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury         in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

At the outset, the Board observes that the instant claim pertains to the propriety of service connection for a generalized psychiatric disorder, whereas the original claim set forth by the Veteran was limited to that of service connection for PTSD.           That having been the case, however, there is an attendant duty to consider the initial claim for service connection for PTSD in terms of all potentially applicable diagnoses of psychiatric disability for which an award of service connection might be available. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder). 

In this instance upon comprehensive consideration of the record, the Board sees fit to award service connection for the distinctly identifiable condition of a mood disorder, not otherwise specified.

The evidence shows that the Veteran has described several claimed in-service stressful experiences, originally given in support of his claim (as initially framed) for service connection for PTSD, each of which are associated with his period of service in Vietnam. As one claimed stressor, he identifies having witnessed several individuals from his unit having been killed while traversing a hill nearby where he was stationed, which occurred at some point in 1967. A second stressor is that a friend of his was killed in a helicopter crash, and that the Veteran originally had been scheduled to be a passenger aboard that flight. Another claimed stressor is that while on guard duty in October 1967 he witnessed the approach of two Viet Cong soldiers who were then shot by a guard positioned in a nearby tower, and these individuals were later found dead on the base perimeter the following day.

Thus far, the evidence is contradictory regarding the actual diagnosis of present psychiatric disability. Initial records of VA outpatient evaluation and treatment revealed in November 2006 an assessment of adjustment disorder with depressed mood, which remained largely the same throughout subsequent VA evaluation. Thereafter, an August 2009 private psychological evaluation diagnosed PTSD, chronic, delayed, severe. Upon VA Compensation and Pension examination in September 2010, however, the diagnosis was mood disorder, not otherwise specified (NOS), and the VA examiner ruled out PTSD. A more recent May 2011 private psychological evaluation from another treatment provider, notably, again indicated PTSD. The diagnostic picture is less than definitive at present as to whether a clinical diagnosis of PTSD is appropriate, and indeed that is the underlying reason for which the Board is remanding the issue of service connection for PTSD below. As to the presence of a psychiatric disorder other than PTSD, however, this is sufficiently established through the September 2010 VA examiner's diagnosis of mood disorder, NOS. There are moreover adequate grounds of record upon which to find that the Veteran had a psychiatric disability pre-existing service, which underwent in-service aggravation leading to his current condition of mood disorder NOS.   

A preliminary review of the claims file reveals that upon the Veteran's      November 1965 service entrance examination, the Veteran himself checked the proper designation for a self-reported history of "nervous trouble of any sort."  Upon the examination report, the evaluating military physician made a notation as to "nervous disorder, not considered disabling." Given the foregoing, the Board acknowledges that the presumption of sound condition at service entrance effectively has been rebutted, as the Veteran apparently had mental health symptomatology in some form prior to service entrance. See 38 U.S.C.A. § 1111. Indeed, the Board is not convinced beyond any doubt that the Veteran clearly had a diagnosable psychiatric disability before he ever entered service; but as a matter of course, the notation of such a condition on his entrance exam establishes a pre-existing condition. Consequently, the determinative question then becomes whether the condition pre-existing service underwent measurable and permanent aggravation therein. A review of the available evidence in this case demonstrates that the requisite in-service aggravation did occur, as stated in the medical judgment of an evaluating VA psychologist. 

In his September 2010 VA Compensation and Pension examination report the VA examiner, a psychologist, provided a clinical diagnosis of mood disorder, NOS; and schizotypal personality disorder. A diagnosis of PTSD was ruled out as the Veteran did not meet the full criteria for that additional disorder. The VA examiner further stated the opinion that a diagnosed mental disorder was due to or a result of service-connected stressors. The opinion rationale was stated as follows:
	

	It is believed that the Veteran may have suffered from some form of 	anxiety/depression prior to entering the military. This is supported by his 	behavior problems in school, alcohol abuse and the endorsement of anxiety 	and sleep problems on his initial military physical in 1965. There is also 	evidence of a family history of anxiety and alcoholism. This suggests he was  	likely predisposed to developing some type of psychiatric disorder that was 	permanently aggravated by the stressors he encountered while deployed to 	Vietnam. The Stress Diathesis Model supports such a contention.

Giving full weight and credibility not only to the VA examiner's conclusions, but also to the validity of the in-service military stressors alleged to have occurred by the Veteran, the Board finds the foregoing VA medical opinion sufficient to establish service connection for the diagnosed condition of a mood disorder, NOS.                  The opinion proffered identifies a psychiatric disorder pre-existing service based in significant part upon what the service induction examination shows, and further finds that there was in-service aggravation of this condition brought upon by the Veteran's military stressors. According to this opinion, therefore, the pre-existing condition was made worse by the circumstances of military service, and by implication aggravated therein. The examiner made this determination in part based upon his observation of post-service symptomatology (in some cases approximating PTSD symptomatology though not fully corresponding to that disorder) which he appears to have related back to the Veteran's experiences during service. Essential to accepting the September 2010 VA examiner's conclusion as dispositive is the factual premise that the Veteran's claimed stressors, in whole, or at least in part, are an accurate description of events during his service. Usually the term of a "stressor" is limited in scope to claims for service connection for PTSD, and not here involving a psychiatric disorder other than PTSD. Without considering too extensively whether the Veteran would have a verified in-service stressor for purpose of a PTSD claim (indeed, he does, as will be explained in the remand section below), the Board observes that several of the stressful events the Veteran has described from service are consistent with his assignment to an Infantry unit, and occupational specialty while stationed in Vietnam as a base security guard.       The Board will afford probative weight to the credible assertions of the events described therein, resolving all reasonable doubt on this point as VA is required to do pursuant to the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b);              38 C.F.R. § 3.102. 

It follows that the September 2010 VA examination and opinion provides the basis for service connection in light of permanent aggravation of a pre-existing mental health condition. The disability for which service connection will be awarded on these grounds is the post-service diagnosed mood disorder, NOS. Whereas the condition of schizotypal personality disorder was also diagnosed, the circumstances under which service connection could be granted for this additional condition are limited in scope. VA law generally does not allow for the recognition of personality disorders as service-connected disability, absent evidence of in-service aggravation due to superimposed injury or disease. See 38 C.F.R. § 3.303(c). See also VAOPGCPREC 82-90 (July 18, 1990). Here, while service connection is being recognized under a theory of aggravation, the September 2010 VA examiner never made any express finding that it was a pre-existing personality disorder that was the aggravated condition. That having been said, in determining the overall disability evaluation for the Veteran's now service-connected mood disorder, the symptomatology from a schizotypal personality disorder will be taken into account to the extent not readily medically distinguishable from the mood disorder itself. See generally, Mittleider v. West, 11 Vet. App. 181, 182 (1998). See also, Howell v. Nicholson, 19 Vet. App. 535, 540 (2006). 

On these grounds, the criteria for service connection for a mood disorder, NOS, have been met.  










ORDER

Service connection for a mood disorder, not otherwise specified is granted. 


REMAND

The Board has remaining before it the component of the Veteran's claim as originally stated, which is one of service connection for PTSD.

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the former version of applicable law, if the veteran's stressor was unrelated to participation in combat, then his lay testimony, in and of itself, was categorically insufficient to establish the occurrence of the alleged stressor. Instead, the record must have contained credible supporting information from an independent source that corroborated his testimony or statements, such as service records, or even competent lay testimony from a third-party. See Cohen, 10 Vet. App. at 146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

Apart from the above provisions, however, there has been a regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (later codified at 38 C.F.R. § 3.304(f)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The initial question presented which must be resolved in this case is one of diagnosis, namely that of whether a clinical diagnosis of PTSD is appropriate.         As previously indicated, the evidence on this subject is contradictory. 

The initial records of VA outpatient evaluation and treatment revealed in November 2006 an assessment of adjustment disorder with depressed mood, which remained primarily the same throughout subsequent VA evaluation. 

The Veteran then underwent an August 2009 evaluation by Dr. E.M.T., private psychologist, who diagnosed PTSD, chronic, delayed, severe. According to this treatment provider, the Veteran met all criteria for a diagnosis of PTSD under the DSM-IV guidelines, and the Veteran had outlined several stressors that occurred while in the military which would rise to the level as required by this diagnosis. (The actual stressors claimed by the Veteran in making the diagnosis were never expressly addressed by this evaluating psychologist.)
Upon VA Compensation and Pension examination in September 2010, however,  the diagnosis was mood disorder, NOS, and the VA examiner ruled out PTSD.   This assessment followed an extensive interview with the Veteran and review of the medical history from the VA claims file. According to the examiner, the Veteran endorsed PTSD traits, but he did not meet the full criteria for PTSD set forth by the DSM-IV. Namely, the Veteran met criteria A, B, and D, but not criteria C, which only applies where the evaluated individual has endorsed at least three examples of avoidance of reminders of the precipitating stressful event. As a result, a PTSD diagnosis was ruled out.

A May 2011 private psychological evaluation from another treatment provider,         Dr. M.J.G., notably, again indicated PTSD. According to this psychologist, the Veteran witnessed numerous stressful events in service and continued to experience recurrent and intrusive recollections, with intense psychological distress to current situations causing physiological reactivity. The psychologist observed that the Veteran did attempt to avoid his thoughts and feelings by getting into                 "mini projects," but this had proven difficult because of the economy. According to the psychologist, the Veteran presented with the classic symptomatology that numerous Vietnam veterans had presented. 

In light of the new and detailed evidence received consisting of the May 2011 private psychologist report, the Board deems it necessary to have the Veteran undergo another VA psychiatric examination. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim). 

Provided only that a diagnosis of PTSD is eventually confirmed by the VA examiner, the requested VA examiner's opinion should also determine whether the Veteran's psychiatric condition is etiologically linked to a verified in-service stressor. For purposes of making this determination, the Veteran's described incident of witnessing an attack on his base by enemy soldiers while on guard duty that was followed by the shooting of these individuals provides evidence of  verifiable in-service military stressor, applying the provisions of the new regulation on PTSD claims. This incident is indeed a stressor related to a fear of hostile military activity, and moreover is consistent with the nature and circumstances of the Veteran's service given that he served in an infantry unit and as a security guard. What remains to be established under the governing regulation is whether this claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should undergo a VA psychiatric examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should first opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's psychiatric profile currently meets the full criteria for a diagnosis of PTSD, taking into consideration and specifically addressing the new information provided through the May 2011 private psychological evaluation of Dr. M.J.G., as well as the record as a whole. 

Provided only that a current diagnosis of PTSD is confirmed, then please further indicate whether, based on the Veteran's allegation of having witnessed the shooting of approaching enemy forces while on guard duty in October 1967 (1) there is a confirmed stressor related to the Veteran's fear of hostile military activity; (2) the stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor. 
Furthermore, provided that each of the foregoing conditions have been met, then opine as to whether it is at least as likely as not (50 percent or greater probability) that PTSD had its onset due to a verified in-service stressor.

The VA examiner is reminded that it is essential to provide a complete and thorough rationale for all conclusions reached. 

In the event that the September 2010 examiner is not available, or is no longer employed by VA, schedule the Veteran for a mental health examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above.

2. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for service connection for PTSD based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


